KANTOR, Judge
(concurring):
In U.S. v. Gammons, 47 M.J. 766 (C.G.Ct.Crim.App.1997), I concurred with Chief Judge Baum on the need for a rehearing on sentence. I did so based upon my belief that the record evidenced plain error when the trial counsel not only introduced evidence of prior nonjudieial punishment at the sentencing phase of the court-martial covering offenses the defendant had just been convicted of earlier in the proceeding, but also later commented upon that evidence in his sentencing argument in an obvious attempt to' increase the punishment. Furthermore, based upon my reading of the record, I was convinced that none of the trial participants were aware of the requirements of U.S. v. Pierce, 27 M.J. 367 (CMA 1989). Because of the implications this situation had on fundamental notions of due process of law, I did not believe waiver, as urged by the Government, applied to the facts of the case. I would have been less certain, however, of the plain error application under the facts of this case had the trial counsel not commented upon this evidence in his sentencing argument. While the military judge was certainly aware that the nonjudieial punishment offenses were included in the charges before the court, it is unclear how the military judge used this evidence when determining the sentence. Like U.S. v. Thompson, 41 M.J. 895 (Army Ct.Crim.App.1995), I believe the uncertainty surrounding the sentence requires that a rehearing be ordered.
While I also share Chief Judge Baiun’s concern over the use of prior nonjudieial punishment at a subsequent court-martial for the same offenses, I am not prepared to say that Hudson v. United States, 522 U.S. ___, 118 S.Ct. 488, 139 L.Ed.2d 450 (1997), stands for the proposition that mast punishments are in danger of being equated to criminal punishment for double jeopardy purposes. I do, however, fully agree that strict adherence by the Government to the prohibition set out by Judge Cox in Pierce is absolutely essential for due process. I especially support the voiding of Appellant’s nonjudieial punishment and their expungement from his service record as discussed in the lead opinion. Such action, in my opinion, “does justice” and enhances the reputation of the military justice system without denying a commander the ability to address disciplinary problems.